      Case 4:20-cv-00852 Document 8 Filed on 06/17/20 in TXSD Page 1 of 2
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                                 June 17, 2020
                       FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                 HOUSTON DIVISION

JOHN THUESEN,                                    §
     Petitioner,                                 §
                                                 §
v.                                               §                          H-20-CV-852
                                                 §
LORIE DAVIS, Director,                           §
Texas Department of Criminal Justice,            §
Correctional Institutions Division,              §
       Respondent.                               §

                                             ORDER

       John Thuesen, an inmate on Texas’ death row, has filed a pro se letter captioned “Motions

to Waive Punishment Phase Claims and Relief, or Alternatively, to Waive Appeal and Move for

Execution.” (Docket Entry No. 6). Thuesen’s letter expresses his intent to waive all claims

relating to the punishment phase of his capital murder trial. In the event that this Court does not

accept this waiver, Thuesen wishes to forgo all avenues of judicial relief and allow the State of

Texas to set an execution date.

       Counsel has only represented Thuesen for a short time. Thuesen has not yet filed a federal

habeas petition and the time to do so has not yet expired. Currently, there are no claims before the

Court for Thuesen to waive. Thuesen’s letter, therefore, seeks to limit which claims his attorneys

will include in his future federal petition for a writ of habeas corpus. In this pre-petition stage

counsel is presumably investigating which issues to advance and which claims to include in a

federal habeas petition. The Court advises counsel to consult with Thuesen regularly and, while

employing professional judgment as a trained legal professional, take his desires into account

while selecting which issues to litigate in federal court. The Court authorizes counsel to express

any concerns through pleadings filed ex parte and under seal.
      Case 4:20-cv-00852 Document 8 Filed on 06/17/20 in TXSD Page 2 of 2




      The Clerk will provide copies of this Order to the parties. The Clerk will also provide a

copy of this Order to John Thuesen, #999557, Polunsky Unit, 3872 FM 350 South, Livingston,

TX 77351.

                                          17th day of _______________,
      SIGNED at Houston, Texas, on this ______          June           2020.



                                                  ____________________________________
                                                        KEITH P. ELLISON
                                                        United States District Judge




                                              2
